DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2007/0040477) in view of Erikson et al. (US 6159149).
With respect to claim 1, Sugiura et al. discloses a transducer assembly (Fig 18), comprising: a microelectromechanical systems die including a plurality of piezoelectric elements (items E); a substrate (item 32) electrically coupled to the MEMS die by a first plurality of bumps (items 207 and 208) and including at least one circuit for controlling the plurality of piezoelectric elements (Paragraph 156); and a package (item 204) secured to the substrate by an adhesive layer and electrically connected to the substrate (Paragraph 138).
Sugiura et al. does not disclose that the substrate is a CMOS die.
Erikson et al. teaches a piezoelectric ultrasonic transducer in which the substrate is a CMOS die (column 4, lines 49-62).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the CMOS die of Erikson et al. with the transducer of Sugiura et al. for the  benefit of using conventional technology for the substrate of the device (column 4, lines 49-62 of Erikson et al.).
With respect to claim 2, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 1. Sugiura et al. discloses that each of the plurality of piezoelectric elements includes: a substrate (item 202); a membrane (item 22) disposed on the substrate (Fig 19); and a stack of layers disposed on at least one of the membrane and substrate and having a bottom electrode (item 24), a piezoelectric layer (item 25) and a top electrode (item 26).
With respect to claim 3, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 2. Sugiura et al. discloses a plurality of electrical wires formed on the MEMS die, wherein at least one electrical wire of the plurality of electrical wires is in direct contact with the first plurality of bumps (Fig 19).
With respect to claim 4, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 2. Erikson et al. discloses a cover layer (item 44) for covering the substrates of the plurality of piezoelectric elements and formed of an impedance matching material (column 5, lines 8-22).
With respect to claim 5, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 2. Sugiura et al. discloses that the substrate includes a cavity and a portion of the substrate thinned by the cavity corresponds to the membrane and wherein the stack of layers vibrates the membrane to generate a pressure wave that propagates from the membrane (Fig 18).
With respect to claim 6, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 1. Sugiura et al. discloses that the adhesive layer is formed of acoustic damping material for absorbing a pressure wave that passes through the adhesive layer (the adhesive of Sugiura et al. inherently dampens the pressure wave to a degree).
With respect to claim 7, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 1. Sugiura et al. discloses an underfill layer (item 233) disposed between the MEMS die and CMOS die and mechanically securing the MEMS die to the CMOS die (Fig 22).
With respect to claim 8, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 7. Sugiura et al. discloses that the underfill layer is formed of a material that absorbs a pressure wave that passes through the material (the underfill layer of Sugiura et al. inherently dampens the pressure wave to a degree).
With respect to claim 9, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 1. Sugiura et al. discloses a layer formed of underfill material (item 233) and disposed between the MEMS die and the CMOS die and securing the MEMS die to the CMOS die (Fig 22), wherein the underfill material includes acoustic damping material for absorbing a pressure wave that passes through the underfill material (the underfill layer of Sugiura et al. inherently dampens the pressure wave to a degree).
With respect to claim 10, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 1. Sugiura et al. discloses at least one wire (items 205 and 206) having one end connected to the CMOS die and another end connected to the package, wherein the CMOS die electrically communicates with the package via the at least one wire (Figs 18 and 19).
With respect to claim 11, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 1. Sugiura et al. discloses a conductor electrically coupled to two or more top electrodes of the plurality of piezoelectric elements (Fig 18), wherein the bottom electrode of each of the plurality of piezoelectric elements is electrically coupled to one bump of the first plurality of bumps and wherein the conductor is electrically coupled to another bump of the first plurality of bumps (Figs 18 and 19).
With respect to claim 12, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 1. Sugiura et al. discloses that a top electrode of two or more of the plurality of piezoelectric elements is electrically coupled to one bump of the first plurality of bumps and a bottom electrode of each of the plurality of piezoelectric elements is electrically coupled to another bump of the first plurality of bumps (Fig 19, wherein the top and bottom electrodes are connected to bumps 207 and 208).
With respect to claim 13, the combination of Sugiura et al. and Erikson et al. discloses the transducer assembly of claim 1. Sugiura et al. discloses a metal layer (items 24, 205 and 206) formed on at least one of the MEMS die and CMOS die and patterned to form one or more electrical connections (Figs 18 and 19).
With respect to claim 14, Sugiura et al. discloses a transducer assembly (Fig 18), comprising: a microelectromechanical systems die including a plurality of piezoelectric elements (items E); a substrate (item 32) electrically coupled to the MEMS die by a first plurality of bumps (items 207 and 208) and including at least one circuit for controlling the plurality of piezoelectric elements (Paragraph 156); and a package (item 204) secured to the substrate by an adhesive layer and electrically connected to the substrate (Paragraph 138).; a processor for processing signals from the transducer assembly (Paragraph 156).
Sugiura et al. does not disclose that the substrate is a CMOS die; or a display for displaying an image based on signals processed by the processor
Erikson et al. teaches a piezoelectric ultrasonic transducer in which the substrate is a CMOS die (column 4, lines 49-62), and also discloses a display for displaying an image based on signals processed by the processor (column 12, lines 8-13).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the CMOS die of Erikson et al. with the transducer of Sugiura et al. for the benefit of using conventional technology for the substrate of the device (column 4, lines 49-62 of Erikson et al.) and for the benefit of providing visual feedback of the output of the transducer to a user (column 12, lines 8-13 of Erikson et al.).
With respect to claim 15, the combination of Sugiura et al. and Erikson et al. discloses the imaging device of claim 14. Sugiura et al. discloses that each of the plurality of piezoelectric elements includes: a substrate (item 202); a membrane (item 22) disposed on the substrate (Fig 19); and a stack of layers disposed on at least one of the membrane and substrate and having a bottom electrode (item 24), a piezoelectric layer (item 25) and a top electrode (item 26).
With respect to claim 16, the combination of Sugiura et al. and Erikson et al. discloses the imaging device of claim 15. Erikson et al. discloses a cover layer (item 44) for covering the substrates of the plurality of piezoelectric elements and formed of impedance matching material that increases transmission of a pressure wave generated by the plurality of piezoelectric elements (column 5, lines 8-22).
With respect to claim 17, the combination of Sugiura et al. and Erikson et al. discloses the imaging device of claim 15. Sugiura et al. discloses that the substrate includes a cavity and a portion of the substrate thinned by the cavity corresponds to the membrane (Fig 18).
With respect to claim 18, the combination of Sugiura et al. and Erikson et al. discloses the imaging device of claim 14. Sugiura et al. discloses that the adhesive layer is formed of acoustic damping material for absorbing a pressure wave that passes through the adhesive layer (the adhesive of Sugiura et al. inherently dampens the pressure wave to a degree).
With respect to claim 19, the combination of Sugiura et al. and Erikson et al. discloses the imaging device of claim 14. Sugiura et al. discloses an underfill layer (item 233) disposed between the MEMS die and CMOS die and mechanically securing the MEMS die to the CMOS die (Fig 22).
With respect to claim 20, the combination of Sugiura et al. and Erikson et al. discloses the imaging device of claim 19. Sugiura et al. discloses that the underfill layer is formed of a material that absorbs a pressure wave that passes through the material (the underfill layer of Sugiura et al. inherently dampens the pressure wave to a degree).
With respect to claim 21, the combination of Sugiura et al. and Erikson et al. discloses the imaging device of claim 14. Sugiura et al. discloses a layer formed of underfill material (item 233) and disposed between the MEMS die and the CMOS die and securing the MEMS die to the CMOS die (Fig 22), wherein the underfill material includes acoustic damping material for absorbing a pressure wave that passes through the underfill material (the underfill layer of Sugiura et al. inherently dampens the pressure wave to a degree).
With respect to claim 22, the combination of Sugiura et al. and Erikson et al. discloses the imaging device of claim 14. Sugiura et al. discloses at least one wire (items 205 and 206) having one end connected to the CMOS die and another end connected to the package, wherein the CMOS die electrically communicates with the package via the at least one wire (Figs 18 and 19).
With respect to claim 23, the combination of Sugiura et al. and Erikson et al. discloses the imaging device of claim 14. Sugiura et al. discloses a metal layer (items 24, 205 and 206) formed on at least one of the MEMS die and CMOS die and patterned to form one or more electrical connections (Figs 18 and 19).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-18, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 10966683. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With respect to claim 1, each of the limitations thereof is included in claim 1 of the patent.
With respect to claim 2, each of the limitations thereof is included in claim 2 of the patent.
With respect to claim 3, each of the limitations thereof is included in claim 3 of the patent.
With respect to claim 4, each of the limitations thereof is included in claim 4 of the patent.
With respect to claim 5, each of the limitations thereof is included in claim 5 of the patent.
With respect to claim 6, each of the limitations thereof is included in claim 6 of the patent.
With respect to claim 10, each of the limitations thereof is included in claim 7 of the patent.
With respect to claim 11, each of the limitations thereof is included in claim 8 of the patent.
With respect to claim 12, each of the limitations thereof is included in claim 9 of the patent.
With respect to claim 13, each of the limitations thereof is included in claim 10 of the patent.
With respect to claim 14, each of the limitations thereof is included in claim 11 of the patent.
With respect to claim 15, each of the limitations thereof is included in claim 12 of the patent.
With respect to claim 16, each of the limitations thereof is included in claim 13 of the patent.
With respect to claim 17, each of the limitations thereof is included in claim 14 of the patent.
With respect to claim 18, each of the limitations thereof is included in claim 15 of the patent.
With respect to claim 22, each of the limitations thereof is included in claim 16 of the patent.
With respect to claim 23, each of the limitations thereof is included in claim 17 of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837